Citation Nr: 1718337	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-28 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to non-service connected death pension benefits.  

3.  Whether the son of the appellant and the Veteran qualifies as a dependent of the appellant for purposes of receipt of VA death pension or compensation for service connection for the cause of death based on recognition as a "helpless child."



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from November 1962 to November 1966.   

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the St. Paul, Minnesota Pension Management Center of the Department of Veterans' Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam.  

2.  The Veteran died in October 2007; hypertensive arteriosclerotic cardiovascular disease was listed as the immediate cause of death and end stage renal disease with infected incised wound to the hemodialysis shunt site was listed as another significant condition contributing to death.   

3.  As the appellant will now be receiving dependency and indemnity compensation due to the Veteran's death being service-related, she is precluded from receiving death pension.  

4.  Because the appellant's adult son is over 18, he is not considered a dependent for purposes of receipt of compensation for service connection for the cause of the Veteran's death regardless of whether he is a "helpless child."  Also, because the appellant will not be receiving death pension, her adult son may not be considered a dependent for this purpose regardless of whether he is a "helpless child."      



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 1311, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2016).

2.  The criteria for payment of nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1503, 1521, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272 (2016).

3.  The criteria for the adult son of the appellant and the Veteran to qualify as a dependent of the appellant for purposes of receipt of compensation for service connection for the cause of death or for receipt of VA death pension have not been met.   38 U.S.C.A. §§ 101 (4)(A), 5107 (West 2014); 38 C.F.R. §§ § 3.10(e)(1), 3.151(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection for the cause of death, all notification and development action needed to fairly adjudicate this claim has been accomplished.

Regarding the remaining claims, the VCAA provisions do not apply because these appeals turn on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

A.  Service connection for the cause of death

The Veteran's service personnel records show that he served in the Marine Corps and that he participated in Vietnam Counterinsurgency Operations from July 1965 to November 1965.  They also specifically show that he traveled from Yokosuka Japan to his duty in Vietnam on the USS Washoe County, disembarking in Da Nang, South Vietnam on July 10, 1965.  Consequently, it is established that the Veteran had military service on the ground in Vietnam.  

In addition, the Veteran's death certificate shows that he died in in October 2007; hypertensive arteriosclerotic cardiovascular disease was listed as the immediate cause of death and end stage renal disease with infected incised wound to the hemodialysis shunt site was listed as another significant condition that contributed to death.  Notably, ischemic heart disease, which specifically includes "atherosclerotic cardiovascular disease", is a condition for which presumptive service connection is available based on presumed exposure to herbicides from service in Vietnam.  38 C.F.R. § 3.309(e).  Thus, as "atherosclerotic" and "arteriosclerotic" are terms that are often used interchangeably (See e.g. http://www.mayoclinic.org/diseases-conditions/arteriosclerosis atherosclerosis/symptoms-causes/dxc-20167022), the death certificate reasonably shows that the Veteran died of ischemic heart disease.  Consequently, as his Vietnam service qualified him for service-connection for this disease, the death certificate reasonably shows that a service-connected disability caused the Veteran's death.  38 C.F.R. §§ 3.307, 3.309, 3.312.

In a September 2013 opinion, a VA physician did find that it was less likely than not that the heart disease shown in the Veteran's records was ischemic heart disease, instead indicating that the disease was a result of a combination of end stage kidney disease and hypertension.  The examiner noted that the Veteran was found to have normal coronary arteries in 1985 and negative diagnostic testing for ischemic heart disease in 2004 (i.e. in July 2004).  Although this opinion may be afforded some probative value, its evidentiary weight is limited because the examiner did not explain his conclusion in light of the finding on the death certificate of "arteriosclerotic heart disease" and because the most recent finding on which his opinion relies is from July 2004, more than three years prior to the Veteran's death.  Thus, given that the finding on the death certificate of arteriosclerotic heart disease was not specifically addressed by the examiner and given that this finding was made contemporaneous to death, rather than three years previous to it, the evidence is at least in equipoise as to whether the Veteran died from ischemic heart disease.  Consequently, resolving all reasonable doubt in favor of the appellant, it is established that the Veteran did die of ischemic heart disease.  38 C.F.R. § 3.102.  Therefore, as this disability can be considered to be service-connected based on the Veteran's Vietnam service, overall, the evidence establishes that a service-connected disability caused his death.  Accordingly, service connection for the cause of death is warranted.  38 C.F.R. §§ 3.307, 3.309, 3.312.    



B.  Non-service connected pension

The appellant has asserted eligibility for death pension, including based on a contention that her adult son is a "helpless child" and can thus be considered her dependent for VA death pension purposes.  See 38 C.F.R. § 3.356 (a). VA may consider a claimant for both dependency and indemnity compensation (DIC), which includes compensation for service connection for the cause of death, and also for death pension.  However, only the greater of these two benefits can be awarded unless the claimant specifically requests to receive the lesser award.  See 38 C.F.R. § 3.151(a) (a claim may be considered for compensation or pension, but the greater benefit will be awarded unless the claimant requests otherwise).  Consequently, the Board will determine, which award is of greater benefit to the appellant.  

 Effective December 1, 2012, the rate a surviving spouse is entitled to receive for an award of service connection for the cause of death is $1215 per month (i.e. $14,580 per year).  In contrast, the maximum annual pension rate a surviving spouse can receive for an award of death pension is $8,656 per year (or $11,330 with one dependent child).   See the VA rate tables applicable to dependency and indemnity compensation found at http://www.benefits.va.gov/COMPENSATION/resources_comp03.asp and the VA rate tables applicable to death pension found at http://www.benefits.va.gov/PENSION/current_rates_survivor_pen.asp .  Also, the appellant's ongoing award for service connection for the cause of death is a fixed amount that cannot be reduced based on her receiving other sources of income.  In contrast, the rate of death pension an individual receives must be reduced by the amount of other income she receives, including any income from the Social Security Administration (SSA).  Consequently, compensation for service connection for cause of the Veteran's death is by far a greater benefit for the appellant than non-service connected death pension would be.  Accordingly, as the appellant has now been awarded the greater benefit of service connection for the cause of death, her claim for entitlement to non-service connected death pension (a lesser award, even assuming the appellant is eligible), is moot and must be dismissed.  See 38 C.F.R. § 3.151(a).  

Also, the evidence indicates that the appellant would not otherwise be eligible for death pension due to the amount of her yearly income.  In this regard, in the most recent February 2016 supplemental statement of the case, the RO noted that even with the cessation of her receipt of unemployment income in February 2010, the appellant received a significant amount of annual income from SSA (e.g. $789 per month/9,648 per year effective February 1, 2013).  This annual income is shown to be greater than the corresponding maximum annual death pension rate (MAPR).  For example, effective February 1, 2013, the MAPR for a surviving spouse with no dependents is $8359.  Additionally, there is no indication that the appellant's annual SSA income has varied significantly during the appeal period such that it was ever less than the corresponding MAPR.  Further, the appellant did not report that she had paid any unreimbursed medical expenses that might allow her to reduce her annual income for VA death pension purposes.   See 38 C.F.R. § 3.272(g). 

Moreover, the RO also determined that even if the adult son of the Veteran and the appellant could be considered a "helpless child" and thus, a dependent for death pension purposes, they would not be eligible for death pension due to their combined incomes being in excess of the maximum annual pension rate (MAPR).  Again, in the most recent supplemental statement of the case, the RO noted that the appellant's son also received significant income from SSA.  For example, effective February 1, 2013, he was receiving $828 per month/$9,936 per year in such income.  Thus, effective February 1, 2013, the combined annual income of the appellant and the son was $19,404.  However, the maximum annual death pension rate (MAPR) for a surviving spouse with one dependent effective February 1, 2013 was $10,942.  Additionally, there is no indication that the annual SSA income of the appellant and her son has varied significantly during the appeal period such that this combined amount was ever less than the corresponding MAPR.  Further, neither the appellant nor the son reported that they had paid any unreimbursed medical expenses that might allow them to reduce their annual income for VA death pension purposes.   Id.  

Accordingly, even if an effective date for an award of death pension could potentially have been assigned that was earlier than the effective date that the RO ultimately will assign for the award of compensation for service connection for the cause of death, the actual assignment of such an effective date is precluded because the evidence indicates that for the entire appeal period, the appellant's income and/or the income of the appellant and her adult son is excessive for purposes of receiving VA death pension.  In sum, because the appellant and her adult son are generally not shown to be eligible for death pension due to excessive income, this benefit could not be awarded for any time frame within the appeal period that is prior to the effective date of her receipt of compensation for service-connection for the cause of death.  
       

C.  Whether the son of the appellant and the Veteran can be recognized as a "helpless child" for VA death pension purposes

Because the claim for death pension is moot, the appellant's claim for her son (who is now 26 years old) to be recognized as a dependent for VA pension purposes based on helpless child status is also moot.  In this regard, recognition of the son as her dependent cannot lead to any increased death pension benefits because the appellant will be receiving compensation for service connection for the cause of death and will not be receiving the lesser benefit of VA death pension.  The Board also notes that unlike death pension, additional compensation for service connection for the cause of death awarded to a surviving spouse (i.e. a form of DIC) is not available based on having a dependent over the age of 18 (i.e. a "helpless child").  Rather, the controlling regulations indicate that additional compensation is only available for dependent children who are under the age of 18.  See 38 C.F.R. § 3.10(e)(1).  Thus, even if the adult son of the Veteran and the appellant were found to be a "helpless child", this would not provide a basis for paying the appellant any additional compensation for service connection for the cause of the Veteran's death.  Accordingly, to the extent that a claim has been raised for recognition of the appellant's son as a "helpless child" for purposes of receipt of additional compensation for service connection for the cause of death, this claim is also considered moot and must also be dismissed 
  
Moreover, as discussed above, the combined income of the appellant and the adult son is excessive for purposes of receipt of death pension.  Consequently, even if the son were found to be a "helpless child" for VA death pension purposes, this would not allow for entitlement to death pension for the appellant and the adult son for any time frame during the appeal period, including any period prior to the effective date of the award of service connected compensation for the cause of the Veteran's death.  Accordingly, the claim for recognition of the appellant's son as a "helpless child" for purposes of receipt of death pension is also moot and must be dismissed.  
       
 
ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  

The claim for entitlement to non-service connected death pension benefits is dismissed.  



The claim for recognition of the son of the Veteran and the appellant as a "helpless child" for purposes of receipt of additional compensation for service connection for the cause of death and/or VA death pension purposes is dismissed.       



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


